Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2010-343

                                       JANUARY TERM, 2011

 Tejasinha Sivalingam                                  }    APPEALED FROM:
                                                       }
                                                       }
    v.                                                 }    Employment Security Board
                                                       }
                                                       }
 Department of Labor                                   }    DOCKET NO. 04-10-219-01
 (Hunger Mountain Cooperative, Inc.,                   }
 Employer)                                             }


                          In the above-entitled cause, the Clerk will enter:

       Claimant appeals pro se from the denial of his request for unemployment compensation.
He argues that he is entitled to benefits because he was involuntarily discharged without good
cause attributable to his employer. We affirm.

        Claimant worked for employer as a cashier for approximately one and a half years. His
claim for unemployment benefits was denied by a claims adjudicator in April 2010. The claims
adjudicator found that claimant had left his employment voluntarily without good cause
attributable to his employer. An administrative law judge sustained this opinion, as did the
Employment Security Board.

        The Board found as follows. In January 2010, employer noticed that a number of
telephone calls had been placed on the company phone to a number in Rutland, Vermont. The
charges for these calls totaled approximately $40.00. Employer placed a notice in the employee
newsletter reminding employees not to use the company phone for long-distance calls. It also
sought to determine who made the calls in question. After discovering that claimant had made
the calls, employer sought to speak with him about reimbursement. Claimant asserted that he
had been informed earlier that the issue was “taken care of.” According to claimant, he resigned
because employer told him it would provide him a positive recommendation if he resigned but
not if he was discharged. Employer claimed that claimant had approached its human resources
manager in February 2010 and inquired whether it would be better for purposes of claiming
unemployment if he was discharged or voluntarily quit. Employer responded that the Vermont
Department of Labor would determine eligibility for unemployment compensation. Claimant
thought the matter over for a few minutes and submitted his resignation.

      The Board found it clear that claimant resigned. It explained that under the
unemployment statute, claimant had the burden of proving that he had good cause for leaving
and that the good cause was attributable to some action on the part of employer.
21 V.S.A. § 1344(a)(2)(A). It concluded that claimant failed to meet that burden here. The
Board rejected claimant’s assertion that he was being harassed or singled out by employer. It
found that employer reasonably sought to control its costs and acted within its management
rights by seeking reimbursement for the long-distance calls. Even assuming arguendo that
claimant’s version of events was true, the Board found nothing in the record to indicate that
employer’s actions were so extreme or outrageous as to warrant the final step of voluntary
separation. It thus denied claimant’s request for benefits. This appeal followed.

        Claimant offers no argument on appeal. See In re S.B.L., 150 Vt. 294, 297 (1988)
(appellant bears burden of demonstrating how the trial court erred warranting reversal, and
Supreme Court will not comb the record searching for error); see also V.R.A.P. 28(a)(4)
(appellant’s brief should explain what the issues are, how they were preserved, and what
appellant’s contentions are on appeal, with citations to the authorities, statutes, and parts of the
record relied on). He simply states his position that he was involuntarily discharged without
good cause. The Board concluded otherwise, and its decision is supported by the law and by the
record. See Turco v. Dep’t of Emp’t Sec., 141 Vt. 135, 136 (1982) (Board’s decision will be
affirmed where findings support the Board’s conclusions, and conclusions support Board’s
decision). As set forth above, employer reasonably sought reimbursement for claimant’s
personal phone calls, and claimant failed to prove that he had good cause for resigning
attributable to employer. We find no error.

       Affirmed.

                                             BY THE COURT:

                                             _______________________________________
                                             Paul L. Reiber, Chief Justice

                                             _______________________________________
                                             Denise R. Johnson, Associate Justice

                                             _______________________________________
                                             Marilyn S. Skoglund, Associate Justice




                                                 2